Case 1:19-cv-00434-TFM-B Document 6 Filed 08/02/19 Page 1 of 2                     PageID #: 44




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

INCHCAPE SHIPPING SERVICES, INC.,

       Plaintiff

v.                                                   CIV. ACT. NO. 1:19-cv-434-TFM-B

M/Y BRAMBLE, its engines,
tackle and appurtenances, In Rem, and
BRAMBLE HISTORICAL
EPIC COMPANIES, LLC,
In Personam,

       Defendants.

                     ORDER APPOINTING SUBSTITUTE CUSTODIAN

       Upon careful consideration, the Motion for Appointment of Substitute Custodian and

Declaration filed by Plaintiff Inchcape Shipping Services (Doc. 3, filed 8/2/19), is GRANTED.

       It is ORDERED that Global Maritime Security (“Global Maritime”) is hereby appointed

the custodian of said Vessel to retain the same in its custody for possession and safekeeping for

the aforementioned compensation until further Order of the Court. It is further ORDERED as

follows:

       (1) The United States Marshal for the Southern District of Alabama shall surrender the

           possession of the M/Y BRAMBLE to the substitute custodian named herein upon

           executing the warrant in this action and that, upon such surrender, the United States

           Marshal shall be discharged from his duties and responsibilities for the safekeeping of

           the Vessel;

       (2) Global Maritime in consideration of the United States Marshal’s consent to the

           substitution of custody, shall indemnify, hold harmless, and release the United States

           Marshal, the United States of America, their agents, servants, employees, and all others
                                           Page 1 of 2
Case 1:19-cv-00434-TFM-B Document 6 Filed 08/02/19 Page 2 of 2                    PageID #: 45




        for whom they are responsible, from any and all liability and responsibility arising out

        of the care and custody of the M/Y BRAMBLE, her engines, tackle, appurtenances,

        furnishings, etc. from the date of the transfer of possession of said vessel, her engines,

        tackle, appurtenances, furnishings, etc.;

     (3) Global Maritime, as substitute custodian of the M/Y BRAMBLE, shall defend the

        United States of America, the United States Marshal, their agents, servants, employees,

        and all others for whom they are responsible, against all claims and actions arising out

        of said substitute custody and, further, shall indemnify and hold harmless and be

        responsible to pay and satisfy all claims and judgments that might arise out of said

        substitute custody and shall be responsible and indemnify and hold harmless the United

        States of America, the United States Marshal, their agents, servants, employees, and all

        others for whom they are responsible, for all attorneys' fees, costs, expenses and

        disbursements incurred in defending against such claims or actions arising out of said

        substitute custody;

     (4) All United States Marshal’s costs be paid prior to release of said vessel;

     (5) The substitute custodian must acknowledge receipt of the Vessel and the United

        States Marshal must attest to the date and time of release on a certified copy thereof;

        and

     (6) Plaintiff’s counsel shall serve the owner of the Vessel with a copy of this order.

     DONE and ORDERED this 2nd day of August, 2019.

                                           /s/ Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT COURT JUDGE




                                         Page 2 of 2
